PER CURIAM.
The appellant Kenneth M. Fountain was charged in separate informations with attempted incest and with lewd, lascivious or indecent assault upon a female minor under the age of fourteen years without the intent to commit rape. Pie was tried without a jury and found guilty of both offenses. He was sentenced to two years confinement in the state penitentiary for each offense, with provision for the sentences to be served concurrently. On this appeal it was conceded on behalf of the appellant that the evidence sustained the conviction for the second offense, but contended that the evidence was insufficient to support his conviction for the first offense. We have *46carefully examined the record and briefs, and hold there was sufficient evidentiary support for the judgment of guilt of attempted incest. No useful purpose would be served by reciting here the sordid facts which the record discloses. We reject as unsound the argument made on behalf of the appellant that the crimes charged are repugnant, and that conviction on the second precludes conviction for attempted incest. No reversible error having been made to appear, the judgments appealed from are hereby affirmed.
Affirmed.